—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered April 15, 1999, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to one count of sexual abuse in the first degree as a result of his molestation of a 21-month-old infant. Defendant was sentenced as a second felony offender to a definite term of six years in prison. Defendant now argues that his negotiated sentence was harsh and excessive in light of his alcoholism and claim that he is suffering from untreated attention deficit disorder. We disagree. “A sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification” (People v David, 263 AD2d 615). Here, given defendant’s prior criminal history and his heinous conduct toward a helpless child, we find no reason to disturb the sentence imposed (see, id.).
Cardona, P. J., Spain, Carpinello, Graffeo and Rose, JJ., concur. Ordered that the judgment is affirmed.